Citation Nr: 1410804	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a right lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida that denied the claims sought on appeal.  

All records on the Virtual VA paperless claims processing system have been reviewed and considered.  The Veterans Benefits Management System does not include any documents.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has erectile dysfunction and bilateral lower extremity peripheral neuropathy that is secondary to his service-connected diabetes mellitus, type II.  See June 2009 claim.  He contends that he has numbness in his toes and that beginning in 2009 he can no longer get an erection.  See December 2009 notice of disagreement.  VA treatment records show a medical history of paresthesias of the bilateral feet and all toes, assessment of paresthesias of the bilateral feet, likely secondary to hyperglycemia.  See e.g., VA treatment records dated in January 2009.  

The Veteran was afforded a VA examination in October 2009 that was inadequate as the examiner did not address whether the Veteran's claimed disabilities were aggravated by his service-connected diabetes mellitus, type II.  Accordingly, the Veteran should be scheduled for a VA examination to determine the nature and the etiology of the Veteran's bilateral lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2012 to present.  

Associate any records obtained with the paper claims file or on Virtual VA or VMBS.  

2. Schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's (i) erectile dysfunction, to include as secondary to diabetes mellitus, type II; (ii) a right lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II; and (iii) a left lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to please provide opinions as to the following:

a. with respect to the diagnosed erectile dysfunction; a right lower extremity neurological impairment, to include peripheral neuropathy; and a  left lower extremity neurological impairment, to include peripheral neuropathy, is it at least as likely as not (probability of 50 percent) that the disabilities are etiologically related to the Veteran's military service, to include presumed herbicide exposure therein.  Please provide a complete explanation for the opinion.   

b. with respect to any disabilities that are not related to military service, whether it is at least as likely as not (probability of 50 percent) that such disabilities were caused by the Veteran's diabetes mellitus, type II.  Please provide a complete explanation for the opinion.   

c. with respect to any disabilities that are not related to military service or the service-connected diabetes mellitus, whether it is at least as likely as not (probability of 50 percent) that such disabilities were aggravated (i.e., worsened) beyond the natural progress by the Veteran's diabetes mellitus, type II.  Please provide a complete explanation for the opinion.   

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus, type II.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Attention is invited to the following:

(a) the Veteran's medical history of paresthesias of the bilateral feet and all toes and the assessment of paresthesias of the bilateral feet, likely secondary to hyperglycemia.  See e.g., VA treatment records dated in January 2009.  

(b) The Veteran's clarifying reports in the notice of disagreement and substantive appeal that the tingling and numbness began in the year prior to the October 2009 VA examination and his report that he experienced a decrease of libido for the past 10 years but erectile dysfunction only manifested in 2009.  See also, VA treatment record dated in January 2009 reflecting complaint of tingling in the toes for the past 3 months.

3. After completing the above development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


